Citation Nr: 0003688	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-00 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for loss of vision in 
the right eye.

2.  Entitlement to service connection for a left eye 
disability, as secondary to a right eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
February 1952 and from January 1953 to August 1961.  This 
case comes to the Board of Veterans' Appeals (Board) from a 
June 1993 RO decision which denied service connection for 
loss of vision in the right eye.  This case also comes to the 
Board from a June 1997 RO decision which denied service 
connection for a left eye disability as secondary to a right 
eye disability.  

The Board notes that in a June 1997 decision the RO held that 
the June 1993 RO decision, which denied a claim for service 
connection for right eye vision loss, became final because 
the veteran did not file a timely substantive appeal after a 
statement of the case was issued.  The RO therefore framed 
the issue on appeal as whether new and material evidence had 
been submitted to reopen the claim.  However, documents on 
file raise questions as to whether the RO clearly notified 
the veteran of the need for and time limits for filing a 
substantive appeal as to this issue.  See 38 C.F.R. § 19.30 
(1999).  In fact, this problem is acknowledged in a June 5, 
1996 letter from the RO to the veteran, and in that letter 
the RO gave the veteran another 60 days to submit a 
substantive appeal.  The veteran thereafter submitted a 
substantive appeal which is date-stamped as received by the 
RO on August 7, 1996 (just over 60 days).  However, as the 
postmark on the envelope used in mailing this substantive 
appeal is not on file, and considering the time computation 
rules of 38 C.F.R. § 20.305 (1999), the substantive appeal 
may be deemed filed within 60 days.  Considering all the 
circumstances in this case, the Board concludes that the 
veteran timely appealed the June 1993 RO decision which 
denied service connection for right eye vision loss.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 
(1999).  Hence, the Board has reviewed such claim on a de 
novo basis, without regard to rules of finality.

FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for vision loss of 
the right eye, and for service connection for a left eye 
disability as secondary to the right eye disability.  


CONCLUSION OF LAW

The veteran's claims, for service connection for vision loss 
of the right eye, and for service connection for a left eye 
disability as secondary to the right eye disability, are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
August 1950 to February 1952 and from January 1953 to August 
1961.  His primary duties were as a combat engineer.  

Service medical records show that the veteran's distant 
vision measured 20/20 in both eyes in physical examinations 
conducted in August 1950, February 1952, January 1953, and 
June 1955.  A right eyebrow scar was noted on the June 1955 
examination.  The records also reflect that in March 1957 the 
veteran complained of being attacked from the side by 
surprise.  His wound was cleaned and he went to bed, awaking 
in the morning with blurred vision and tender areas around 
the left zygomatic arch.  A skull film series was negative.  
The records do not show any subsequent complaints or 
treatment of vision problems.  In January 1961, the veteran 
had what appeared to be an infection of the area around the 
left eye.  There was edema with tenderness.  The diagnosis 
was conjunctivitis.  In May 1961, the veteran underwent 
incision and drainage of a chalazion.  A June 1961 general 
medical examination noted normal eyes and normal vision 
(20/20) in both eyes.  The August 1961 service separation 
examination showed the veteran's eyes were clinically 
evaluated as normal; a right eyebrow scar was again noted; 
and there was normal vision (20/20) in both eyes.  

In April 1975, the veteran submitted a claim for service 
connection for a left foot disability; there was no complaint 
referable to his eyes.  

In a July 1984 statement, Richard Bierstock, M.D., indicated 
that he last examined the veteran earlier that month at which 
time his best obtainable vision was 20/70 in the right eye 
pinholing to 20/30, and 20/25 in the left eye pinholing to 
20/20.  Dr. Bierstock stated that the veteran persisted in 
having an axial and para-axial corneal scar in the right eye 
and periodically experienced flare-ups of herpes keratitis 
for which he required continued treatment.  

In May 1991, the veteran submitted a claim for service 
connection for an injury to the right eye.  He indicated he 
incurred injuries to the right eye in 1950 and 1955, and an 
injury to both eyes in 1956.  

In a November 1991 statement, the veteran indicated that in 
1950 he was hit with a bunk in his right eye, that in 1955 a 
bottle of acid broke and went into his right eye, and that 
while stationed in the Philippines he injured both eyes in 
trying to break up a fight.  

In a November 1991 statement, Richard Bierstock, M.D., 
indicated that in February 1987 the veteran underwent a 
penetrating keratoplasty in the right eye which was followed 
by the development of a cataract and decompensation of the 
corneal transplant.  The doctor stated that in January 1988 
the veteran underwent a planned extracapsular cataract 
extraction with the placement of a posterior chamber 
pseudophakia implant and a repeat penetrating keratoplasty in 
the right eye.  The doctor stated that the veteran 
unfortunately had a graft rejection and progressive 
opacification of the transplanted cornea.  

In a November 1992 decision, the RO granted service 
connection for a right eyebrow scar.  

On a December 1992 VA examination, the examiner noted that 
the veteran had severe corneal opacity of the right eye.  
Skin examination was normal (a right eyebrow scar was not 
reported).  The diagnosis was corneal opacity.  

In an April 1993 statement, Michael Weisberg, M.D., indicated 
that he examined the veteran that day and noted corrected 
vision of light perception only in the right eye and visual 
acuity of 20/40 in the left eye.  The veteran had dense 
leukocoria of the right eye with a total inability to 
evaluate a posterior pole, and a cataract in the para-axial 
region of the left eye which was responsible for the 
decreased vision in that eye.  Dr. Weisberg stated that 
appropriate glasses were prescribed for the veteran.  He felt 
that the veteran should be re-evaluated in three months for 
cataract surgery on the left eye and that there was nothing 
to be gained by further surgery on the right eye, unless 
something should happen to the left eye.

In May 1993, the veteran was hospitalized at the Northern 
Dutchess Hospital, primarily for a gastrointestinal ailment.  
A medical history summary indicated the veteran's history of 
glaucoma and two right corneal transplants and his blindness 
in the right eye which was post traumatic.  A physical 
examination of the eyes revealed a scarred right cornea and 
senile myosis in the left eye.  A discharge summary indicated 
that the veteran had traumatic blindness of the right eye and 
that he twice underwent a corneal transplant which was 
unsuccessful.  A physician's attestation statement indicated 
that the veteran's secondary diagnoses included glaucoma, not 
otherwise specified.  

In a May 1993 VA Form 9, the veteran stated that there was a 
misunderstanding as to the disability he was claiming for 
service connection.  He stated that his claim was for a 
vision condition in the right eye attributable to an in-
service injury and that he had been declared legally blind in 
that eye.  

In a June 1993 decision, the RO denied service connection for 
a right eye condition.

In an August 1993 statement, a VA doctor of optometry noted 
that the veteran had a history of failed penetrating 
keratoplasty in his right eye on two occasions and now had 
light projection vision in that eye.  He noted the veteran's 
complaint of reduced vision in his left eye, especially for 
driving and reading.  The doctor noted that an examination 
revealed nuclear and posterior subcapsular lens changes in 
the left eye with 20/50 vision.  He stated that the veteran 
understood the risk of cataract surgery on his left eye in 
view of the non-functional status of his right eye and wished 
to defer surgery at that time.  

A November 1993 nurse's record from the Northern Dutchess 
Hospital indicated that the veteran's right pupil and iris 
were clouded over.  The veteran reported he had two corneal 
transplants that did not take and he was now blind in his 
eye.

In a February 1994 addendum to his August 1993 statement, a 
VA doctor of optometry noted that the veteran's condition had 
not changed.  In a March 1994 statement, the doctor noted the 
veteran's history of failed penetrating keratoplasty in the 
right eye and his current light projection vision in that 
eye.  The doctor noted that an examination revealed nuclear 
and posterior subcapsular cataracts in the veteran's left eye 
with 20/50 vision.  The doctor stated that the veteran's 
condition was unchanged as compared to his August 1993 
condition.

In October 1994, the veteran was seen twice in the VA 
optometry clinic for follow-up of his cataract in the left 
eye and status post penetrating keratoplasty times two 
(failed) in the right eye.  An early October 1994 outpatient 
record shows the veteran complained of a decreased ability to 
read.  His visual acuity in the left eye was 20/40.  The 
diagnoses were nuclear cataract in the left eye causing 
decreased visual acuity, longstanding light projection vision 
in the right eye secondary to failed penetrating 
keratoplasty, and blepharitis which was worse in the right 
eye than the left eye.  An outpatient record later in October 
1994 shows the veteran complained of glare problems when 
driving and out in the sun and of difficulty seeing signs.  
As for his near visual acuity, the veteran reported that he 
could not read newspapers and that a magnifier did not help.  
The assessment was decreased visual acuity secondary to a 
cataract in the left eye.  

In an October 1994 letter, Alfred Frontera, M.D., indicated 
that the veteran was amaurotic in the right eye, had pin 
point pupil in the left eye, and had full extraocular 
movement.  

In April 1995, the veteran was seen in the VA optometry 
clinic for follow-up of his eye disabilities.  His chief 
complaints were that his magnifier did not help with near 
vision, that he could not see stove dials, that there was 
complete haze near and in the distance, and that he bumped 
into objects.  He reported that he sustained an injury to his 
right eye about 30 years ago when he received a cut on his 
brow that became swollen.  An examination revealed an opaque 
cornea of the right eye and a clear cornea of the left eye.  
The right pupil was not visible secondary to scar tissue.  
The assessment was monocular patient with decreased visual 
acuity secondary to a significant nuclear and posterior 
subcapsular cataract in the left eye, and no evidence of 
plaques causing total vision loss.  

In September 1995, the veteran was seen in the VA optometry 
clinic.  He reported that he was unable to drive and wanted 
to be declared legally blind in order to obtain financial 
assistance.  The assessment was decreased visual acuity in 
the right eye secondary to corneal opacification from 
rejected keratoplasty, decreased acuity in the left eye 
secondary to a dense cataract (he defied cataract surgery at 
that time), and blepharitis in both eyes.  

A November 1995 letter from the Commission for the Blind and 
Visually Handicapped of the Department of Social Services in 
New York indicated that the veteran was registered as legally 
blind on the basis of the submission of an eye report.  

In 1996, the veteran was seen in the VA optometry clinic 
several times for follow-up of eye disabilities.  On a March 
1996 record, the veteran reported no change in his condition 
since his previous visit.  He reported that his left eye 
itched once a week with redness in the corner of his eye, 
there was glare in bright light, and there was a floater in 
his left eye which was longstanding.  The assessment was 
decreased visual acuity in the right eye secondary to opaque 
cornea secondary to failed cornea transplant, and decreased 
visual acuity in the left eye secondary to a dense cataract.  
An April 1996 record indicates that the veteran had made an 
application for a guide dog.  A September 1996 record 
indicates the veteran was still not interested in cataract 
surgery, he used a cane for moving around, and there were no 
changes in his health.  The assessment was failed corneal 
transplant in the right eye on two occasions and dense 
cataract of the left eye.  

At a December 1996 RO hearing before a hearing officer, the 
veteran testified that while he was stationed in the 
Philippines he was beat up when he attempted to break up a 
fight; that he was initially taken to a field hospital where 
he was sewed up and then spent a couple of weeks in Manila 
prior to his bandages coming off; that his vision was blurred 
and he could not see clearly; that he was thereafter observed 
for several months and would periodically have blurry vision 
for which he would apply hot patches at night to stop the 
irritation; that he was unable to go out in the sun because 
his eye would run; that he returned to sick bay for his eye 
at least four or five times; and that he self-medicated with 
hot patches until after he was discharged.  The veteran 
claimed that within six months of discharge he began to visit 
eye doctors because his hot patches no longer worked so well.  
He claimed that his eye difficulties were the direct result 
of injuries received in service, from which he had scars 
around his right eye.  He stated that he was declared legally 
blind by the VA and that the VA informed him that nothing 
more could be done with his right eye because he had already 
had two unsuccessful corneal transplants.  

At the hearing, the veteran's representative raised a new 
issue of service connection for a left eye disability as 
secondary to the veteran's right eye disability, alleging 
that the veteran was having problems with the left eye due to 
the strain of the loss of sight in the other eye.  

In a June 1997 decision, the RO denied service connection for 
cataract of the left eye as due to a right eye condition.  
(The RO also determined that there was no new and material 
evidence to reopen a claim for service connection for a right 
eye injury with loss of vision.)  

II.  Analysis

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As explained below, the Board finds that the 
veteran's claims are not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In the case of a claim for secondary service connection, 
there must be medical evidence of a nexus between an 
established service-connected condition and the claimed 
disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).

In this case, the veteran contends that his loss of vision in 
the right eye was attributable to injuries sustained during 
his periods of active duty.  He also claims that his right 
eye vision loss has strained his left eye, causing him 
disability in that eye too.  The only reference to vision 
problems in service was in March 1957, when the veteran 
reported being attacked.  The treatment record notes he awoke 
the next morning with complaints of blurry vision and 
tenderness around the left zygomatic arch, but a skull film 
series revealed no abnormal objective findings.  There were 
no later complaints of vision problems.  All medical 
examinations conducted during service, including the August 
1961 separation examination, reflect that the veteran's 
vision was completely normal (20/20) in both eyes.  The 
service medical records note a right eyebrow scar (which is 
now service connected) but show no chronic eye disease or 
vision problems.

After service, there is no medical evidence of eye-related 
complaints or treatment until 1984, when Dr. Bierstock noted 
a corneal scar in the right eye with periodic flare-ups of 
herpes keratitis.  At that time, the veteran's visual acuity 
was 20/70 in the right eye pinholing to 20/30, and 20/25 in 
the left eye pinholing to 20/20.  Thereafter, in 1987 and 
1988, the veteran underwent penetrating keratoplasty in the 
right eye, both of which failed; opacification of the 
transplanted cornea then ensued.  Dr. Weisberg in April 1993 
found the veteran to have corrected vision of light 
perception only in the right eye and decreased visual acuity 
of 20/40 in the left eye due to a cataract.  VA records 
beginning in August 1993 indicate that the veteran's visual 
acuity in the left eye ranged from 20/40 to 20/50, caused by 
a cataract; that he had longstanding light projection vision 
in the right eye secondary to corneal opacification from the 
failed corneal transplants; and that there was blepharitis in 
both eyes.  A chronic disability in both eyes is first shown 
over 20 year after service.  There is no medical evidence 
linking the veteran's current right eye visual disorder with 
service, nor is there medical evidence linking his current 
left eye condition with service or with a right eye 
disability.  

Statements by the veteran, to the effect that his vision loss 
in the right eye is attributable to service and that his left 
eye disability is attributable to his right eye disability, 
do not constitute competent medical evidence, since, as a 
layman, he has no competence to give a medical opinion on 
diagnosis or etiology of a disorder.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

What is lacking in establishing a well-grounded claim for 
service connection for right eye vision loss is competent 
medical evidence to link the current vision loss in the right 
eye, first shown many years after service, with his periods 
of active duty.  Consequently, the veteran has not met the 
initial burden of submitting evidence to show a well-grounded 
claim for service connection for loss of vision in the right 
eye, and the claim is denied.  38 U.S.C.A. § 5107(a); Caluza, 
supra.  The claim for secondary service connection for a left 
eye disorder, claimed as secondary to a right eye vision 
problem, is without legal merit since the right eye vision 
problem has not been service connected (which is a condition 
precedent to secondary service connection).  Even assuming 
that right eye vision loss were service connected (which is 
not the case), the claim for secondary service connection for 
a left eye disorder would not be well grounded because there 
is no medical evidence linking the left eye disability to 
right eye vision loss.  It does not appear that the veteran 
is claiming that his service-connected right eyebrow scar 
caused his left eye disability, but any such claim would be 
not well grounded since there is no medical evidence of 
causality.  Therefore the claim for secondary service 
connection for a left eye disability must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Libertine, supra.  


ORDER

Service connection for loss of vision in the right eye is 
denied.

Service connection for a left eye disability, as secondary to 
a right eye disability, is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

